Title: From James Madison to Albert Gallatin, 6 September 1808
From: Madison, James
To: Gallatin, Albert



Sir.
Dept. of State, Septr. 6th: 1808.

I have the honor to request that you cause a warrant to be issued in favor of James Davidson, the holder of the enclosed bill drawn by Andrew Marshalk, for Sixty seven dollars, to be paid out of the appropriations for printing & publishing the laws of the U. States.  The sd. Marshalk to be charged accordingly on the Books of the Treasury.  I am &c.

James Madison.

